Citation Nr: 1759379	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-00 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to higher initial evaluations for the lumbar strain, currently rated as 0 percent from June 1, 2008, and 10 percent from August 24, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. C. King, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1987 to May 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, inter alia, granted service connection for a lumbar strain. The Veteran appealed the initial evaluation assigned for the adjudicated service-connected disability. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

The RO issued another rating decision in November 2010, which increased the disability rating for the lumbar strain to 10 percent, effective August 24, 2010. The Veteran has continued the appeal, requesting a higher disability rating for both the period prior to and after August 24, 2010.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In June 2017, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development. The development that was ordered has not been completed, but the appeal has nonetheless been returned to the Board. 

The issue of entitlement to a higher initial evaluation for the lumbar strain, currently rated as 0 percent from June 1, 2008, and 10 percent from August 24, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

In June 2017, the Board remanded this case for a new examination and adjudication. The new examination was scheduled so that evidence complying with Correia v. McDonald, 28 Vet. App. 158 (2016) could be supplied.  This decision establishes additional requirements that must be met prior to finding that a VA examination is adequate - namely, that measurements in degrees for the ranges of motion be provided for active motion, passive motion, weight-bearing and nonweight-bearing.  Id.  

Board remands confer a right on appellants to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms. Stegall v. West, 11 Vet. App. 268, 270-71 (1998). Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance. Id. At 271. 

Only substantial compliance with the Board's remand order is required, not absolute compliance. Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Unfortunately, substantial compliance has not been shown here as neither a new examination nor a re-adjudication has occurred. Consequently, while regretting the additional delay to the Veteran, the Board must remand this claim again.

Additionally, in conducting the updated VA examination, the Board calls the attention of the Agency of Original Jurisdiction (AOJ) to the recent United States Court of Appeals for Veterans Claims (CAVC) case of Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), which held that direct observation of functional impairment during a flare-up is not a prerequisite to offering an opinion. An examiner must consider all procurable and assembled data before stating that an opinion cannot be reached. Id. The examiner must clearly indicate that they have obtained all tests and records that might illuminate the medical analysis. Id. An examiner must take these steps prior to stating that an opinion cannot be offered without resorting to speculation. Id. In Sharp, the examiner's conclusion that it was "not possible without mere speculation to estimate either loss of [range of motion] or describe loss of function" without "directly observing function under these circumstances" was insufficient because it did not note having obtained all procurable medical evidence before declining to offer an opinion. Id. at 36.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA examination to determine the current severity of his service-connected lumbar strain.  The claims file and a copy of this remand must be made available for review.  All indicated tests should be performed and all findings should be reported in detail.

The examiner is asked to state all present orthopedic symptoms and manifestations attributable to the Veteran's service-connected lumbar strain.

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and non-weight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner also should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.

The VA examiner must express an opinion estimating loss of range of motion and estimating loss of functional ability during repetitive use and flare-ups. 

The examiner is advised that an opinion must be based on estimates derived from information procured from relevant sources, including the lay statements of the Veteran. VA's Clinician's Guide specifically advises examiners to try to procure information necessary to render an opinion regarding flare-ups from veterans. An opinion stating merely that the examiner is unable to evaluate, without mere speculation, functional ability after repetitive use as the Veteran was not examined following repeated use over a period of time is insufficient. An opinion stating merely that the examiner is unable to evaluate, without mere speculation, whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups as the veteran was not examined during a flare-up is insufficient. 

If possible, the VA examiner should provide medical opinions as to the severity of the Veteran's service-connected lumbar strain from June 2008 to the present.

A complete rationale must be provided for any opinions expressed.  If any opinion cannot be provided without resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence/information (if any) may allow for a more definitive opinion.  

2.  Thereafter, readjudicate the claim on appeal based upon all additional evidence received and all evidence that in the file.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




